


110 HR 5822 IH: To amend the Internal Revenue Code of 1986 to waive the

U.S. House of Representatives
2008-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5822
		IN THE HOUSE OF REPRESENTATIVES
		
			April 16, 2008
			Mr. Cardoza
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to waive the
		  10 percent penalty on withdrawals from qualified retirement plans upon receipt
		  of notice of foreclosure on a principal residence.
	
	
		1.Waiver of 10 percent penalty
			 on withdrawals from qualified retirement plans upon receipt of notice of
			 foreclosure on a principal residence
			(a)In
			 generalParagraph (2) of
			 section 72(t) of the Internal Revenue Code of 1986 (relating to subsection not
			 to apply to certain distributions) is amended by adding at the end the
			 following new subparagraph:
				
					(H)Qualified
				foreclosure distributionsDistributions to an individual which are
				qualified foreclosure distributions (as defined in paragraph (11)).
				Distributions shall not be taken into account under the preceding sentence if
				such distributions are described in subparagraph (A), (C), (D), (E), (F), or
				(G) or to the extent paragraph (1) does not apply to such distributions by
				reason of subparagraph
				(B).
					.
			(b)Qualified
			 foreclosure distributionsSubsection (t) of section 72 of such Code
			 (relating to 10 percent additional tax on early distributions from qualified
			 retirement plans) is amended by adding at the end the following new
			 paragraph:
				
					(11)Qualified
				foreclosure distributionsFor
				purposes of paragraph (2)(H)—
						(A)In
				generalThe term qualified foreclosure distribution
				means any payment or distribution received after July 31, 2007, and before
				January 1, 2011, by an individual after the individual has received a
				foreclosure notice relating to any mortgage on the principal residence (within
				the meaning of section 121) of the individual.
						(B)LimitationThe amount of payments or distributions
				received by an individual which may be treated as qualified foreclosure
				distributions for any taxable year shall not exceed the excess (if any)
				of—
							(i)$30,000,
				over
							(ii)the aggregate
				amounts treated as qualified foreclosure distributions with respect to such
				individual for all prior taxable years.
							(C)Amount
				distributed may be repaid
							(i)In
				generalAny individual who receives a qualified foreclosure
				distribution may, at any time during the 5-year period beginning on the day
				after the date on which such distribution was received, make one or more
				contributions in an aggregate amount not to exceed the amount of such
				distribution to an eligible retirement plan of which such individual is a
				beneficiary and to which a rollover contribution of such distribution could be
				made under section 402(c), 403(a)(4), 403(b)(8), 408(d)(3), or 457(e)(16), as
				the case may be.
							(ii)Treatment of
				repayments of distributions from eligible retirement plans other than
				IRAsFor purposes of this title, if a contribution is made
				pursuant to clause (i) with respect to a qualified foreclosure distribution
				from an eligible retirement plan other than an individual retirement plan, then
				the taxpayer shall, to the extent of the amount of the contribution, be treated
				as having received the qualified foreclosure distribution in an eligible
				rollover distribution (as defined in section 402(c)(4)) and as having
				transferred the amount to the eligible retirement plan in a direct trustee to
				trustee transfer within 60 days of the distribution.
							(iii)Treatment of
				repayments for distributions from IRAsFor purposes of this
				title, if a contribution is made pursuant to clause (i) with respect to a
				qualified foreclosure distribution from an individual retirement plan (as
				defined by section 7701(a)(37)), then, to the extent of the amount of the
				contribution, the qualified foreclosure distribution shall be treated as a
				distribution described in section 408(d)(3) and as having been transferred to
				the eligible retirement plan in a direct trustee to trustee transfer within 60
				days of the distribution.
							(D)Income inclusion
				spread over 5-year period
							(i)In
				generalIn the case of any qualified foreclosure distribution,
				unless the taxpayer elects not to have this subparagraph apply for any taxable
				year, any amount required to be included in gross income for such taxable year
				shall be so included ratably over the 5-taxable-year period beginning with such
				taxable year.
							(ii)Special
				ruleFor purposes of clause (i), rules similar to the rules of
				subparagraph (E) of section 408A(d)(3) shall apply.
							(E)Special
				rules
							(i)Exemption of
				distributions from trustee to trustee transfer and withholding
				rulesFor purposes of sections 401(a)(31), 402(f), and 3405,
				qualified foreclosure distributions shall not be treated as eligible rollover
				distributions.
							(ii)Qualified
				foreclosure distributions treated as meeting plan distribution
				requirementsFor purposes this title, a qualified foreclosure
				distribution shall be treated as meeting the requirements of sections
				401(k)(2)(B)(i), 403(b)(7)(A)(ii), 403(b)(11), and
				457(d)(1)(A).
							.
			(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
			
